DETAILED ACTION
Status of Claims
	Claims 1-10 are pending.
	Claims 11-14 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.

Status of Objections and Rejections
	All previous grounds of rejection have been withdrawn in view of Applicant’s amendment. 

Allowable Subject Matter
Claims 1-10 are allowed.
the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of either claim 1 or claim 5.  In particular, the prior art does not disclose a method of electroplating comprising electroplating a nano-silver material…the nano-silver material comprises a molecular formula of [Ag25(thiolate)18]- in combination with the remaining claim limitations of either claim 1 or claim 5.  
The closest prior art includes the teachings of Sandmann et al. and Jin et al. (cited in the Office action dated 2 July 2021) directed towards the preparation of silver nanoparticles or nanoclusters.  Additionally, the prior art discloses a galvanic reaction including Ag25(SR)18NC (see Lin et al. 2019), however, Lin et al. fail to disclose the claimed electroplating a nano-silver material… the nano-silver material comprises a molecular formula of [Ag25(thiolate)18]- in combination with the remaining claim limitations of either claim 1 or claim 5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795